UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1197



NIKOLAY PALOV,

                                              Plaintiff - Appellant,

          versus


IKON OFFICE SOLUTIONS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-1650-DKC)


Submitted:   April 27, 2001                   Decided:   June 7, 2001


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nikolay Palov, Appellant Pro Se. Gil A. Abramson, HOGAN & HARTSON,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nikolay Palov appeals the district court’s grant of summary

judgment to IKON Office Solutions on his claim of employment dis-

crimination based on national origin and disability.      We have re-

viewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     Palov v. IKON Office Solutions, Inc., No. CA-99-

1650-DKC (D. Md. Jan. 4, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2